                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

JENNIFER PAGE,

            Plaintiff,

                                              Case No. 17-cv-13716
v.                                            Honorable Linda V. Parker
                                              Magistrate Judge R. Steven Whalen
COMMISSIONER OF
SOCIAL SECURITY,

          Defendant.
________________________________/

OPINION AND ORDER (1) REJECTING PLAINTIFF’S OBJECTIONS TO
 THE MAGISTRATE’S REPORT AND RECOMMENDATION (ECF NO.
    26) AND (2) ADOPTING THE MAGISTRATE’S REPORT AND
   RECOMMENDATION (ECF NO. 25) GRANTING DEFENDANT’S
 MOTION FOR SUMMARY JUDGMENT (ECF NO. 13) AND DENYING
  PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT (ECF NO. 8)

      Plaintiff Jennifer Page (“Plaintiff”) initiated this lawsuit pursuant to 42

U.S.C. § 405(g) seeking judicial review of Defendant Commissioner of Social

Security’s denial of her application for Disability Insurance Benefits (“DIB”)

under Title II of the Social Security Act. (ECF No. 1.) This matter was referred to

Magistrate Judge Whalen pursuant to 28 U.S.C. § 636(b)(1)(A), (B) and (C). (ECF

No. 2.) Both parties filed summary judgment motions. (ECF No. 8, 13.)

Magistrate Judge Whalen entered a Report and Recommendation (“R&R”). (ECF

No. 25.) Plaintiff filed timely Objections to the R&R and a Notice of

                                          1
Supplemental Authority, and Defendant filed a timely Reply. (ECF No. 26, 27,

28.)

                                 Standard of Review

       When objections are filed to a magistrate judge’s report and

recommendation on a dispositive matter, the Court “make[s] a de novo

determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). The Court,

however, “is not required to articulate all of the reasons it rejects a party’s

objections.” Thomas v. Halter, 131 F. Supp. 2d 942, 944 (E.D. Mich. 2001)

(citations omitted). A party’s failure to file objections to certain conclusions of the

report and recommendation waives any further right to appeal on those issues. See

Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir.1987).

Likewise, the failure to object to certain conclusions in the magistrate judge’s

report releases the Court from its duty to independently review those issues. See

Thomas v. Arn, 474 U.S. 140, 149 (1985).

                                       Analysis

       The Court has reviewed Plaintiff’s Objections to Magistrate Judge Whalen’s

R&R and rejects them.

       First, Plaintiff objects to the R&R claiming that it “misses the point of

Plaintiff’s argument” that the ALJ failed to satisfy its duty to articulate a rationale

                                           2
with specific references to the record. This Court is satisfied with the R&R and the

ALJ’s rationale and references to the record. (See R&R, ECF No. 25, PageID 955-

56 (articulating the ALJ’s rationale with references to the record)).

         Second, Plaintiff objects to the R&R claiming that the decision to uphold the

administrative findings violates SEC v. Chenery Corp., 318 U.S. 80, 93-94 (1993)

because the ALJ did not properly articulate the rationale and basis of its findings.

(See R&R, ECF No. 25 at 15–17, PageID 955–57.) This Court disagrees and finds

that there has been no violation of Chenery. (See R&R, ECF No. 25 at 16, PageID

956.)1

         Finally, Plaintiff seeks to have the Court reconsider the denial of her

previous motion for leave to file an amended complaint. (See ECF No. 24.) The

Court rejects Plaintiff’s request as untimely pursuant to L.R. 72(a) and

unresponsive to the R&R pursuant to L.R. 72-1(d).

         The Court, therefore, is rejecting Plaintiff’s Objections to Magistrate Judge

Whalen’s R&R and adopting the R&R, which grants Defendant’s Motion for

Summary Judgment and denies Plaintiff’s Motion for Summary Judgment.

         Accordingly,




1
 The option would not have changed the number of available jobs, and the ALJ
considered other evidence in the record to reach its conclusion.
                                         3
      IT IS ORDERED that Plaintiff’s Objections (ECF No. 26) are

REJECTED and the Court ADOPTS Magistrate Judge Whalen’s January 15,

2019 Report and Recommendation (ECF No. 25).

      IT IS FURTHER ORDERED that Defendant Commissioner of Social

Security’s Motion for Summary Judgment (ECF No. 13) is GRANTED.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary

Judgment (ECF No. 8) is DENIED.

      IT IS SO ORDERED.

                                       s/Linda V. Parker
                                       LINDA V. PARKER
                                       UNITED STATES DISTRICT JUDGE

Dated: March 11, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, March 11, 2019, by electronic and/or U.S.
First Class mail.

                                       s/R. Loury
                                       Case Manager




                                         4
